Citation Nr: 0619083	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
May 1973 and January 1974 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which reopened the claim of service connection for a 
psychiatric disability, but denied the claim on the merits.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for a psychiatric 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
In June 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in October 2005 for a VHA 
opinion, which subsequently was provided.  Although the new 
evidence has not been considered by the RO, a remand pursuant 
to 38 C.F.R. § 20.1304 (c) is not necessary, as the veteran 
waived RO (AOJ) consideration.  Additionally, as the 
development requested in the Board remand has been 
accomplished, this case is properly before the Board.

In November 2002, the veteran filed a claim for entitlement 
to non-service connected pension benefits, which has not been 
adjudicated.  This matter is referred to the RO.




FINDINGS OF FACT

1.  In March 1976, the RO denied service connection for a 
nervous condition on the basis that there was no evidence of 
a nervous condition in service, or a present diagnosis.  The 
veteran did not file an appeal.

2.  Evidence received since the March 1976 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disability.

3.  The competent medical evidence of record relates the 
veteran's current psychiatric disability to his service.


CONCLUSIONS OF LAW

1.  The March 1976 RO decision denying the claim of service 
connection for a psychiatric disability is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the March 1976 RO 
decision is new and material and the claim of service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  A psychiatric disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the veteran's service connection 
claim for a psychiatric disability, including his claim to 
reopen based on new and material evidence, with respect to 
the duties to assist and notify under 38 U.S.C.A. §§ 5103 and 
5103A, as well as the new notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006).  
However, given the favorable outcome, as noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

New and Material Evidence

The RO originally denied service connection for a nervous 
condition by rating decision in March 1976.  Evidence 
considered at that time included partial service medical 
records, February 1976 and March 1976 private medical 
records, and lay statements from the veteran's mother and 
neighbors.  

The service medical records available at that time were 
negative for any psychiatric disorders.

A February 1976 private treatment report shows the veteran 
indicated treatment for nerves in service.  He also mentioned 
that since service, he could not stand to be in a crowd.  
Additionally, the veteran's mother and neighbors submitted 
February 1976 statements, attesting to the veteran having bad 
nerves after service.

A March 1976 private medical statement notes that the veteran 
was given a diagnosis of depressive neurosis in January 1975, 
and was seen again in January 1976, reporting sleep 
disturbance, auditory hallucinations, and feelings of 
depersonalization.

In March 1976, the RO denied the veteran's claim of service 
connection for a nervous condition, on the basis that there 
was no evidence of a nervous condition in service, and no 
evidence of a present diagnosis.  The veteran did not file an 
appeal; and the March 1976 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302 (a).  

In November 2002, the veteran filed an application to reopen 
his service connection claim for a psychiatric disability.  
Evidence received since that time includes additional service 
medical and personnel records, a November 2002 private 
treatment report, and additional lay statements.  The veteran 
also testified at a June 2005 Board hearing.  

The service medical records show that in April 1973 the 
veteran was seen for complaints of nerves.  Personnel records 
show that he later was recommended for discharge by the 
director of the neuropsychiatric unit at the Naval Hospital, 
on the basis of a defective attitude.  In 1974, he also was 
recommended for discharge from the Army for ineptness and 
poor duty performance.    

A private treatment report after service shows a diagnosis of 
depression and anxiety in November 2002.  At the June 2005 
Board hearing, the veteran provided a more detailed account 
regarding the in-service incidents, which he claimed caused 
his psychiatric disability.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 145 (1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the service medical and personnel 
records, November 2002 private treatment report, and June 
2005 hearing testimony is new and material.  The evidence is 
new because it was not submitted previously to the RO, and 
the RO did not consider it in its initial rating decision.  
38 C.F.R. § 3.156(a).  The evidence also is material because 
it includes information concerning complaints of nerves in 
service, a psychiatric recommendation for discharge from 
service for defective attitude and another discharge for poor 
performance, a current diagnosis of depression and anxiety, 
and the veteran's more detailed accounts of the incidents in 
service.  None of this evidence was established at the time 
of the last rating decision; and it raises a reasonable 
possibility of substantiating his claim of service connection 
for a psychiatric disability.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.  

Service Connection

In light of the Board's decision to reopen the claim, the 
entire record must be reviewed on a de novo basis to decide 
the service connection issue.

The veteran testified at the June 2005 Board hearing that the 
incident in service that caused his psychiatric disability 
happened when he was in the Marine Corps during recruit 
training in April 1973.  He stated that they were on the 
rifle range on Parris Island and one of the recruits fired 19 
rounds but thought he had fired 20 rounds.  He stated that 
the recruit was cleaning the weapon and it went off and hit 
the recruit in his rib cage.  He recalled that he was 
standing to the right of the recruit.  He noted that they 
called an ambulance, but the recruit died on the way to sick 
bay.  He stated that the drill instructor informed the rest 
of them what had happened and that from then on, the veteran 
just wanted out.  He noted that he had nightmares and 
problems sleeping, but did not tell anyone how bad it was or 
seek any mental health treatment.  He stated that even though 
his record showed discharge for insubordinate conduct and 
absence without leave, he did not actually leave Parris 
Island, but just went around the rifle range.  He noted that 
the reason he left like that around the base was because he 
"couldn't hack it."  He stated that he got so nervous that 
he went to the drill sergeant and told him he was requesting 
to get out.  He further testified that he re-enlisted in the 
Army in 1974 and again began having problems, but kept them 
to himself.  After discharge, he indicated that he worked for 
two years in manufacturing, but resigned because he could not 
handle it, and has been doing odd jobs since then.  He stated 
that sometimes he has recurrent dreams or nightmares of the 
incident in service and gets nervous around others.  He also 
noted that prior to entering the Marines, he would get a 
little nervous at times but that after the incident in 
service, it got much worse.  Last, he noted that he has not 
been getting current treatment because he does not have the 
money.  

The veteran's mother previously had submitted a statement in 
February 1976, indicating that the veteran was carried to a 
local hospital by court order in December 1975, and was 
diagnosed and treated for bad nerves.  She stated that he did 
not have a hospital record because he did not stay in the 
hospital but that he was given a prescription for Valium.  In 
January 2003, the veteran's mother submitted another 
statement attesting to the veteran's bad nerves as a result 
of service.  

The veteran's neighbor also submitted a statement in February 
1976, indicating that the veteran seemed to have had bad 
nerves that became worse after he went into the service.  
Additionally, a local police officer submitted a February 
1976 statement that he had been a neighbor to the veteran's 
mother for approximately three years and that several times, 
the veteran's mother had called him to help console the 
veteran's uncontrollable behavior.  In January 2003, the 
veteran's boss submitted a statement that the veteran had 
done yard work for him for about seven years and had always 
been a very nervous person.  He further mentioned that the 
veteran was slow on the job, like a child in many ways, and 
not really able to make a living for himself.

In sum, the veteran, as supported by his family and 
acquaintances, contends that he currently suffers from a 
psychiatric disability as a direct result of his service, 
thus entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows current findings of a psychiatric 
disability.  A November 2002 private treatment report shows a 
diagnosis of depression and anxiety with psychosis.  An 
undated VHA opinion also shows a diagnosis of psychosis, not 
otherwise specified (NOS).  The VHA examiner further noted 
some of the veteran's symptoms were consistent with a 
diagnosis of post-traumatic stress disorder.

The next issue is whether there is any evidence of in-service 
incurrence of a psychiatric disability.

The service medical records show that in April 1973 the 
veteran was seen for complaints of nerves, and requested a 
referral to the neuropsychiatric unit.

In 1973, the director of the neuropsychiatric unit at the 
Naval Hospital recommended discharge for the veteran for a 
defective attitude.  The director reported that the veteran 
had arrived at Parris Island in March 1973, and was referred 
to the neuropsychiatric unit in April 1973, complaining of 
lack of motivation and inability to complete training.  
Recent psychiatric history indicated that since his arrival 
at Parris Island, the veteran had been decreasingly able to 
keep up with the rest of the platoon.  Although it appeared 
he was motivated at one time, he had become defective and 
pouting in his attitude.  The director noted that the veteran 
had refused to obey orders on several occasions, had 
unauthorized absence, refused to accept instructions, and 
talked and laughed back to his drill instructors.  His 
Company Commander indicated that the veteran appeared to be a 
Character and Behavior Disorder, noting unauthorized absences 
and his refusal to fire the rifle on the range.  Pertinent 
background information included prior constant conflict with 
authority figures, policeman, teachers, and principals, etc.  
The veteran stated that he had a hard time taking and 
following orders all of his life and that he resented 
authority.  He reportedly was suspended for fighting in the 
ninth grade; and was arrested for drunk driving on several 
occasions, and for breaking and entering.  During the 
interview, the veteran displayed a shallow and despondent 
affect and had intellectual assets below average, as well as 
personal immaturity.  The director found that due to these 
psychiatric findings and his performance training, the 
veteran was considered unsuitable for further military 
service and was recommended to be discharged.  He found that 
the veteran had no mental or physical condition, which would 
warrant discharge from the military service by reason of 
physical disability.  The DD-Form 214 reflects that the 
veteran was discharged under honorable conditions in May 
1973.  

In 1974, the veteran re-enlisted in the Army, but was 
discharged again after less than three months of service.  On 
his evaluation for discharge, his Commanding Officer noted 
that during his first week of training in March 1974, the 
veteran repeatedly failed all testing during periods of Drill 
and Ceremony, and was unable to properly prepare his bed, 
wall locker, and foot locker for inspection.  The C.O. noted 
that it took the veteran working with a Drill Sergeant 
individually every minute of the day for him to successfully 
perform any task; and even then, he could not retain the 
subject matter for any length of time.  The evaluation 
reported that the veteran was counseled twice for ineptness 
and poor duty performance, which resulted in no improvement.  
The C.O. stated that he believed the veteran was presently 
working at his maximum capacity and could not advance any 
further in the military and that he should be discharged.  In 
April 1974, the veteran was approved for an honorable 
discharge.

As the evidence shows current findings of a psychiatric 
disorder, and in-service complaints of nerves and behavioral 
problems, the determinative issue is whether there is any 
relationship between these.

A February 1976 private treatment report shows the veteran 
stated that since the Marine Corps, he could not stand to be 
in a crowd.  He noted that he was treated for nerves while in 
the Marines and wanted to be referred to VA for treatment for 
nerves.  He also stated that he wanted this admission to be 
declared an emergency.  The physician indicated that he had 
been given no information and found no reason to declare the 
veteran's admission an emergency.

A March 1976 private medical statement shows that the veteran 
had been seen at the clinic in December 1974 and January 
1976.  The social worker noted that on his first visit the 
veteran was brought by the local police department following 
uncontrollable outbursts of anger.  The veteran presented 
with 50 pound weight loss, poor appetite, excessive beer 
intake, and early waking.  The veteran attributed his 
difficulties to the fact that a marine buddy allegedly was 
shot and killed on a rifle range by his drill instructor.  It 
was noted that the veteran was given a return appointment 
with the social worker in January 1975, which he did not 
keep.  His diagnosis was depressive neurosis.  The report 
also shows that in January 1976, the veteran was seen again 
for sleep disturbance, auditory hallucinations, and feelings 
of depersonalization.  He was offered chemotherapy and 
outpatient therapy, which he refused and his case was closed 
at the clinic.

Upon review, the first issue raised is the possibility of a 
pre-existing psychiatric disability.  The service medical 
records note that the veteran had prior conflict with 
authority figures, including legal problems; and the veteran 
testified that prior to entering the Marines, he would get a 
little nervous at times.  The veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A VHA examiner found, however, that there was not clear and 
unmistakable evidence that the veteran's psychiatric 
disability had a pre-service onset.  The examiner indicated 
that one could speculate that the veteran's challenging, 
difficult behaviors prior to military service represented 
prodromal symptoms of psychosis, but that it would be 
important to have a better history of his pre-service 
psychological functioning and any family history.  The 
examiner further noted that the veteran denied any 
behavioral/psychiatric symptoms or history of treatment on 
his service intake examination.  Based on the VHA examiner's 
assessment, the veteran is considered sound at the time of 
enrollment into service; and an analysis based on aggravation 
is not warranted.  Id.

The second issue raised is presumptive service connection, as 
the record shows a diagnosis of depressive neurosis in 
January 1975, which is within one year after his April 1974 
discharge.  See 38 C.F.R. §§ 3.307, 3.309.  The veteran, 
however, did not have continuous service of 90 days or more.  
Specifically, his DD-Forms 214 show service in the Marines 
from March 1, 1973 to May 15, 1973, for 75 days; and in the 
Army from January 14, 1974 to April 2, 1974, for 79 days.  
Thus, the regulations for presumptive service connection do 
not apply.

Nonetheless, upon review, the medical evidence supports a 
finding of service connection on a direct incurrence basis.  
The VHA examiner found that while there were no clear low-
level psychotic symptoms in service, the veteran's psychotic 
decompensation began in the military.  He noted that 
inappropriate behavior (e.g., laughing at his superiors in 
service) could represent prodromal symptoms of psychosis.  He 
further considered that as early as the mid 1970's the 
veteran was noted by a social worker and psychiatrist to be 
experiencing auditory hallucinations, and was agitated and 
combative, requiring police intervention.  Additionally, he 
addressed the family member's and neighbor's reports of 
nervousness since discharge.  As lay witnesses, they are 
competent to establish symptoms of an illness.  See Layno v. 
Brown, 6. Vet. App. 465, 469-170 (1994).  Although, as 
discussed, the examiner did not find clear and unmistakable 
evidence of a pre-service psychiatric condition, he indicated 
that pre-service behavioral problems suggested the veteran 
was vulnerable to stressful life events.  He further found 
that any pre-service conditions were likely aggravated by 
service, noting the veteran's accounts of witnessing an 
accidental shooting of another person on the firing range, 
who later died.  While the examiner seems to base his 
analysis, in part, on a pre-existing psychiatric condition, 
even though he found there was no clear and unmistakable 
evidence of one, he still generally relates the veteran's 
current psychosis to his in-service findings of inappropriate 
behavior and reports of nervousness.

For this reason, the Board resolves all doubt, and finds that 
service connection for a psychiatric disability is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


